Citation Nr: 1020621	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-32 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, variously diagnosed as a delusional disorder, a 
depressive disorder, schizophrenia, and a bipolar disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from December 2000 to May 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2007 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he has developed an acquired 
psychiatric disability as a result of active service or, in 
the alternative, that his pre-existing disability was 
aggravated by service.  

The evidence includes reports of psychiatric treatment prior 
to the Veterans' entrance into active service, as well as 
treatment during service.  The post service medical records 
show that the Veteran has been hospitalized for his 
psychiatric disability, and that it is of such severity that 
he has been determined to be incompetent.  

The Veteran was afforded a VA examination for mental 
disorders in December 2007.  The claims folder was reviewed 
by the examiner, who provided a detailed discussion of the 
Veteran's history.  After the examination, the diagnoses 
included a delusional disorder; polysubstance dependence; 
depressive disorder not otherwise specified; and a 
personality disorder not otherwise specified with dependent, 
paranoid, and schizoid features.  The examiner noted that the 
Veteran's illness began before he entered the military.  
However, she further noted that it was difficult to separate 
the effects of substance abuse out from the effects of 
military service, and that the Veteran had functioned fairly 
well in the service.  Therefore, she concluded that it was 
less likely as not that the delusional disorder and 
depressive disorder were caused by or a result of his 
service, or aggravated beyond their normal progression.  
Service treatment records generally reveal findings of a 
personality disorder with a drug induced psychosis also noted 
on one occasion.

However, the record shows that the Veteran's November 2000 
entrance examination found him to be psychiatrically normal.  
A history of a psychiatric disability was not noted on this 
examination.  

The Veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

It is clear that in this case that the Veteran is entitled to 
the presumption of soundness. 

Once it is established that a Veteran is entitled to the 
presumption of soundness, it must be determined whether or 
not there is sufficient evidence to rebut this presumption.  
Pursuant to 38 U.S.C.A. § 1111, there is a two-pronged test 
for consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the pre-existing disease or injury 
was not aggravated by service.  See VAOPGCPREC 3-2003. 

Unfortunately, the December 2007 VA examiner was not 
requested to provide medical opinions based upon a 
presumption of soundness.  Her opinion was based on part on a 
finding that the Veteran's disability existed prior to 
service and was not aggravated beyond the natural progression 
by service.  This would be the proper standard for an opinion 
of a disability that was noted on the entrance examination, 
but it is the incorrect standard for a Veteran who is 
entitled to the presumption of soundness.  

Therefore, the Veteran must be provided an additional 
examination in order to obtain medical opinions that consider 
the presumption of soundless and the legal standards it 
requires. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of his acquired 
psychiatric disability.  The claims 
folder must be made available to the 
examiner for review with the examination.  
After the completion of the examination 
and review of the record, the examiner 
should attempt to express the following 
opinions: 

a) Does the Veteran have an acquired 
psychiatric disability?  If so, what is 
the diagnosis of this disability? 

b) If the Veteran has an acquired 
psychiatric disability, is there clear 
and unmistakable evidence (evidence that 
is undebateable, obvious, or manifest) 
that the Veteran's psychiatric disability 
existed prior to service?  

c) If it is determined that the Veteran's 
psychiatric disability existed prior to 
service, is there clear and unmistakable 
evidence to show that it was NOT 
aggravated by service?  

d) If it is determined that the Veteran's 
acquired psychiatric disability did not 
exist prior to service, is it as likely 
as not (50 percent probability or more) 
that it developed as the result of active 
service? 

The reasons and bases for all opinions 
should be provided.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

